Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. Applicants arguments against the 112(B) has been considered and is not persuasive. Examiner notes that Applicant has failed to present an argument against Examiners assertion of omitting essential structural relationships of elements. As such Examiner has maintained his rejection of the claims. Applicant also has failed to address Examiner’s 112 rejection with regard to the use of the terminology “valve section” instead of what is readily understood by a person having ordinary skill in the art as being a position. As such Examiner has also maintained the 112(B) rejection dealing with this improper terminology issue. 
Applicant also presents a single argument regarding Examiner’s 35 U.S.C 103 rejection in light of the newly amended claims. The prior art, specifically Bussan fails to disclose the following amended limitation:  “access stored characterization data from a learn mode of prior cycles of retractions and extractions in which positions of an actuator as a function of time have been characterized, wherein the characterization data identifies a first switch time prior to reaching a fully advance position and a second switch time prior to reaching a fully retracted position that minimize the total amount of fluid used to effect an actuation”. Applicant than recites areas of the specification which discuss limitations that are not found in the claim. Examiner notes that the addition of some of the bolded language Applicant recites in his arguments found in Applicant’s specification may distinguish Applicant’s invention over the prior art, however such language must be found in the claims to be considered. Examiner has reviewed Bussan but believes it still discloses the claim language recited in claim 1 and also inherently discloses the added limitation of “minimizing the total amount of fluid used to effect actuation”. Examiner points Applicant’s attention to Step 720 in Figure 4 of Bussan which recites short movement control and Column 10 lines 36-44 which discloses that the motion is based of looking up stored data for previous motions. It is Examiner’s belief that the newly added limitation of “minimizing the total amount of fluid used to effect actuation” occurs inherently with the control aspect discussed in Bussan. In other words, in order for Bussan to accomplish the precise movement it intends from its actuator utilizing its short control, such precision requires minimizing the total amount of fluid utilized to effect actuation. As such Examiner is not persuaded by Applicant’s argument and has maintained his rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 4 both recite to the limitation of  “a moveable valve body that houses sections comprising a one way fill valve section, a center block valve section, and a one way exhaust valve section.” As previously discussed in Examiner’s initial Non-Final Rejection it remains unclear to the Examiner how the movable valve body, often referred to as a spool can contain valve sections. It is Examiner’s belief that there are two means to alleviate the confusion of the claim language. Applicant could eliminate the word movable which would thereby allow one having skill in the art to believe that the claim language is discussing the valve housing, or in the alternative can replace the word section with the commonly utilized term position (assuming Applicant intended for this limitation to be the spool of the valve). 
Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are between an actuator (claim 1 and 4 line 14) and the other elements of the claim. Note that only claim 2 and 5 remedy this problem. 
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Bussan et al (4901625) in view of Stoll et al (6755115).
Bussan et al discloses an actuator system and method of providing the following elements comprising a controller (30) including a processor (e.g. 30, fig 2) coupled to a memory (40) capable of executing programmed instructions stored in the memory (column 9 line 13-14), and coupled to a sensor (20) and a driver system (78) coupled to control movement of one and another matching conventional on-off universal valves (73, 76, column 6 line 28- 34); wherein each of the one and other universal valves has a first port respectively connected (via 74, 75, respectively) to one and another sections (52a, 52b) of a double acting actuator (50; claim 2, 4) having, a second port connected to a pressure supply (via 82) and moves between a one way fill valve position and a center block valve position (column 6 line 27-34), to respectively cause the actuator to move in forward and reverse directions; when the controller executes the programmed instructions, it will provide commands; wherein the commands include a first command to access stored characterization data (step 720, fig 4) from a learn mode of prior cycles of retractions and extractions in which positions of the actuator as a function of time have been characterized, wherein the characterization data identifies a first switch time (one short move time) prior to reaching a fully advance position and a second switch time prior (another short move time; at another time through the process of fig 4) to reaching a fully retracted position (e.g. column 10 line 36-44) that minimize the total amount of fluid used to effect an actuation (inherently is being accomplished by the control means of Bussan, specifically with the short control pattern) ; a second command to move the one universal valve to the fill valve position, to initiate an input flow, to move the actuator in the forward direction towards a desired position (step 740); a third command to move the one universal valve to the center block valve position, to stop the input flow of fluid, to stop movement of the actuator (800), when the first switch time has been reached (780); and a fourth command to move the other universal valve to the fill valve position, to initiate an input flow of the fluid to move the actuator in the reverse direction to another desired position, (step 500-740) until the second switch time has been reached (780); but does not disclose details of the universal valves, such that each of the universal valves has a third port and moves between a one way exhaust valve position, and the center block valve position; such that the second command moves the other universal valve to the exhaust valve position, the third command, move the other universal valves to the block valve position, and the fourth command move the one universal valve to the exhaust valve position.
 Stoll et al teaches, for a an actuator system with two matching universal valves (45, column 6 line 6-11), each with a first port respectively connected (via 22, 23, respectively) to one and another sections (12, 13) of a double acting actuator (1) (via, respectively), a second port connected to a pressure supply (via 52, column 6 line 33- 35, 43-49); that each of the universal valves has an exhaust port (connected to 53, column 6 line 54-55) such that each of the universal valves moves between a one way exhaust valve position and the center block valve position.
One having ordinary skill in the fluid actuator art would recognize, for a double acting fluid actuator having to one and another sections connected to either a pressure supply, an exhaust or disconnected from both; that when the one section is connected to the pressure supply, the other section must be connected to the exhaust, and when the other section is connected to the pressure supply, the one section must be connected to the exhaust, for the purpose of causing the piston to move.
Since Bussan et al doesn’t disclose details of the valves and Stoll et al discloses details of one configuration of valves; it would have been obvious at the time the invention was made to one having ordinary skill in the art to make each of the universal valves of Bussan et al with an exhaust port, connected to an exhaust, such that each of the universal valves moves between a one way exhaust valve position and the center block valve position, as taught by Stoll et al, as one way to connect the one and other sections to exhaust; such that the second command moves the other universal valve to the exhaust valve position; the third command moves the other universal valves to the block valve position and the fourth command moves the one universal valve to the exhaust valve position, for the purpose of causing the piston to move.
Claims 3 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Bussan et al (4901625) in view of Stoll et al (6755115), as applied to claim 1 and 4 above. 
The modified Bussan et al discloses all of the elements of claim 3 and 6, as discussed above, and further that the drivers are electric drivers (e.g. column 9 line 13- 14); but does not disclose that two solenoids coupled to each of the universal valves. Official notice is taken that it is well Known to use a solenoid to move an on-off valve from a center position to an end position. Since each of the universal valves of the modified Bussan et al has 2 end positions; it would have been obvious at the time the invention was made to one having ordinary skill in the art to use a respective solenoid to move each of the universal valves of the modified Bussan et al from a center position to each of the 2 end positions, thereby having 2 solenoids coupled to each of the universal valves, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745

/THOMAS E LAZO/Primary Examiner, Art Unit 3745